Citation Nr: 1512144	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  12-30 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty in the Marines from July 1990 to July 1994, and in the Army from December 1996 to January 2000.  

The appeal comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction has since transferred to the RO in Phoenix, Arizona, based on the Veteran's change of address.
  
The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


FINDINGS OF FACT

The Veteran is diagnosed with PTSD etiologically related to stressors which occurred during a period of active service.


CONCLUSION OF LAW

PTSD was incurred in active service. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

 As a preliminary matter, the Board notes that the Veteran has been provided all required notice, including notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his entitlement for service connection for PTSD.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).



Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).

 If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(2).

 If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).
Corroboration of every detail of a claimed stressor, including an appellant's personal involvement, is not required.  Pentecost v. Principi, 16 Vet. App. 124 (2002), citing Suozzi v. Brown, 10 Vet. App. 307 (1997). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54 .

Factual Background and Analysis

The Veteran contends that he has PTSD due to in-service stressors.  The Board finds the weight of the evidence in accord with this contention, as discussed below.  

The Veteran's Service Form DD214 from his first period of service reflects that the Veteran then served with the Marine Corps, that his military occupational specialty was Machine Gunner, and that he received an Armed Forces Expeditionary Medal for action in Somalia, with approximately three months of overseas service.  Service treatment records do not reflect any combat-related injuries other than some hearing damage attributed to machine gun use.  

A June 1995 RO rating decision considered the Veteran's claim for service connection for a nervous condition, but only in the context of a claim for service connection for undiagnosed illness.  The claims for undiagnosed illness were denied because the Veteran was not shown to have service in the Southwest Asia Theater, and hence was not considered a "Persian Gulf Veteran" (i.e., had active military service in the Southwest Asia Theater of Operations during the Persian Gulf War) as defined by 38 C.F.R. § 3.317.

By a June 1998 rating decision, the RO considered the claim for a nervous disorder more generally, but denied the claim based on no psychological or neurological disorder shown on examination.  The examination on which this decision was based was a June 1995 general medical examination.  The extent of the neurological/psychological evaluation, as recorded on the examination report, was as follows: 

Neurologic exam is intact.  There were no obvious psychiatric or personality disorders.  The patient appears to be capable of managing his benefits. 

It is thus apparent that a thorough psychiatric or psychological examination was not conducted at that time, since the examiner, a physician, did not look beyond the absence of any obvious presentation of mental illness.  

The Veteran's service Form DD214 from his second period of service ending in January 2000 reflects that while he was separated due to "misconduct" he was nonetheless separated "under honorable conditions."  The Veteran's receipt of a Southwest Asia service medal is noted on this DD214.  

The Veteran's December 1999 service separation examination includes a finding of "mild depression due to separation from Army."

The Veteran submitted a new claim for service connection for PTSD in August 2007.  

VA treatment records include a July 2007 primary care treatment with an assessment of PTSD.  A prescription for Xanax was then continued.  The PTSD diagnosis appears based on the Veteran's self-report that he served in the military including in Somalia and Saudi Arabia.   The Veteran then also reported significant nightmares.  A PTSD screen was positive with three of four screening questions answered in the affirmative.  

Upon a July 2008 VA psychiatric initial treatment evaluation, the Veteran's history of service in the Marines and the Army was noted, including service in Somalia in 1994.  The Veteran then endorsed some depressive symptoms, anger, sleep and memory difficulties, and currently using marijuana to help him sleep.  Endorsed past stressors experienced included those both in service in Somalia and in civilian life.  A reported in-service stressor consisted of being on patrol in Somalia when his team was under fire and a fellow soldier was killed.  The examiner found that the Veteran had intrusive memories and dreams of his stressors, that he avoided memories and reminders and had emotional numbness, and that he had anger, insomnia, and hyper-arousal.  The examiner thereby concluded that the Veteran met diagnostic criteria for PTSD.  However, the Veteran also endorsed significant paranoia regarding government conspiracies and wire taps.  The July 2008 VA examiner noted that the Veteran had received mental health care while in prison and that his prison therapist tried to get him to take lithium based on his paranoid thinking.  The examiner diagnosed mild PTSD, but also to rule out schizophrenia, paranoid type.  

An August 2008 VA mental health treatment record notes that the Veteran had a history of anger issues following multiple traumas, with the Veteran having perpetrated multiple assaults over years, and recently serving a multi-year sentence in prison for a violent felony.  The Veteran then reported stressors including service in Somalia, and endorsed symptoms including mood swings, difficulty sleeping despite needing only four hours of sleep nightly, and manic- type behavior including going on spending sprees and engaging in high-risk activities.  The treating psychiatrist noted that the appropriate diagnosis "may be bipolar disorder" but also noted a possibility of  "a more agitated form of PTSD."

The Veteran was afforded a VA examination in July 2014 to address claimed PTSD.  However, at the examination he would not address stressors, even when prompted, and he did not endorse any symptoms of PTSD other than nightmares.  The examiner accordingly could not diagnose PTSD substantially based on this uncooperativeness.  The only psychiatric condition the examiner diagnosed was cannabis use disorder, based on the Veteran's daily use.  However, the Veteran had reported he had used cannabis for the past three years with a medical marijuana card, and that he was only able to work due to the marijuana making him feel much calmer.  This appears consistent with the Veteran's documented history of anger control issues and violence.  The prescribed cannabis may thus potentially be a treatment for anger which treating VA clinicians have attributed to the Veteran's PTSD.  

The Board concludes, based on careful review of the claims file, that the weight of the evidence favors the presence of PTSD due to stressors including an in-service stressor in Somalia.  Because the Veteran's claimed in-service stressor is related to his fear of hostile military activity such as he experienced while deployed in Somalia, and because the VA psychiatrist at an initial treatment evaluation in July 2008 concluded that the Veteran's stressors including that experienced in Somalia were sufficient to support a diagnosis of PTSD, the Board concludes that this Somalia stressor is a sufficient stressor to support the PTSD claim.  38 C.F.R. § 3.304(f)(3).  

While it is true that the VA examiner in July 2014 did not arrive at a diagnosis of PTSD, this appears to be substantially due to the Veteran's uncooperativeness, with the Veteran then failing to endorse symptoms or to report stressors, despite his having done so in the past.  The Board will not speculate as to the reason for the Veteran's failure to cooperate at that time, except to recognize that the Veteran has struggled with multiple difficulties in and out of service.  

The Board perceives no efficacy in denying or forestalling a benefit to which it believes the Veteran is entitled based on the weight of the evidence.  Hence, the absence of a fully complied-with examination does not require an additional examination in this case.  Cf., Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (new examination generally required when an obtained VA examination is inadequate).  The Board instead relies substantially on the initial treatment evaluation in July 2008 as well as other VA treatment records with assessments of service-attributed PTSD, to support the claim.  

The Board finds that the weight of competent and credible evidence favors a current diagnosis of PTSD causally related to an in-service stressor.  Service connection for PTSD is accordingly warranted.  38 C.F.R. § 3.304(f).  


ORDER

Service connection for PTSD is granted. 



____________________________________________
A. ADAMSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


